           Case 7:20-mj-08735-UA Document 26 Filed 08/02/21 Page 1 of 1
Andrew G. Patel
Attorney-at-Law                       In light of the particular circumstances of this case
80 Broad Street, Suite 1900           discussed on the record at the August 2, 2021 arraignment
New York, New York 10004
Fax: 646-304-6604                     on the information, the request to appoint Mr. Koffsky as
Apatel@apatellaw.com                                                   Telephone 212-349-0230
                                      co-counsel in this matter is GRANTED.      That said, to the
By ECF
                                      extent similar accommodations are necessary in other
                                      matters, the standard practice should be to turn to the
                                      assigned CJA counsel on duty. Once again, the Court
                                      wishes Mr. Patel all the best as he works to deal with his
                                       July 30,
                                      medical      2021
                                               condition.
                                      Dated: August 2, 2021



Hon. Judith C. McCarthy
United States Magistrate Judge
The United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

                                Re:   United States v. Shomaray Lane
                                      20 MJ 8735

Dear Judge McCarthy:

       Thus letter is respectfully submitted to request that Bruce D. Koffsky,
Esq., be appointed pursuant to the Criminal Justice Act to serve as co-counsel
in this matter. I make this request due to a medical condition that will make
me unavailable for several months. I would not want to delay this matter due
to my unavailability. Mr. Koffsky is a member of the White Plains CJA Panel
and I have been advised that he has no conflicts which would prevent him from
taking on this matter.

                                      Respectfully submitted,


                                       /s/Andrew Patel
                                      Andrew G. Patel


cc:     Michael D. Maimin
        Assistant United States Attorney (by email)

        Bruce D. Koffsky, Esq. (by email)
